 1   ROBERT C BOWMAN JR. (SBN 232388)
     robert@bowmanandassoc.com
 2   LAURA REICH (SBN 289115)
     lreich@bowmanandassoc.com
 3   LAW OFFICES OF BOWMAN & ASSOCIATES
     3230 Ramos Circle
 4   Sacramento, CA 95827

 5   Attorney for Plaintiff
     ANDRE HUGHES
 6
     GABRIELLE M. WIRTH (SBN 106492)
 7   wirth.gabrielle@dorsey.com
     NISHA VERMA (SBN 284130)
 8   verma.nisha@dorsey.com
     PAVLINA K. RAFTER (SBN 304181)
 9   rafter.pavlina@dorsey.com
     DORSEY & WHITNEY LLP
10   600 Anton Boulevard, Suite 2000
     Costa Mesa, CA 92626
11   Telephone: (714) 800-1400
     Facsimile: (714) 800-1499
12
     Attorneys for Defendant.
13   JACOBSON WAREHOUSE COMPANY INC.

14

15                                  UNITED STATES DISTRICT COURT

16                                EASTERN DISTRICT OF CALIFORNIA

17

18   ANDRE HUGHES,                               CASE NO: 2:19-CV-00968-WBS-CKD

19                            Plaintiff,         [San Joaquin Superior Court
                                                 Case No: STK CV UWT 2019-4888]
20

21          vs.                                  ORDER TO STIPULATION OF DISMISSAL
                                                 OF ACTION WITH PREJUDICE
22                                               PURSUANT TO F.R.C.P. 41(a)(1)

23   JACOBSON WAREHOUSE COMPANY
     INC. (D.B.A XPO LOGISTICS), and DOES 1
24   through 50, inclusive,

25                            Defendants.

26

27

28
                                                [PROPOSED] ORDER TO STIPULATION OF DISMISSAL
                                                                    CASE NO: 2:19-CV-00968-WBS-CKD
 1            Plaintiff Andre Hughes (“Plaintiff”) and Defendant Jacobson Warehouse Company Inc.

 2   (“Defendant”) (collectively “Parties”) acting through counsel hereby stipulate as follows:

 3            1.       The above-entitled action has been resolved through a negotiated settlement

 4   executed by the Parties, including all claims against all Parties. Therefore, the Parties

 5   stipulate that the above-entitled action be dismissed with prejudice pursuant to Rule 41(a)(1)

 6   of the Federal Rules of Civil Procedure; and

 7            2.       The Parties shall each bear their own costs and fees.

 8

 9   Dated: March 18, 2020                          /s/ Robert C. Bowman
                                                    Robert C. Bowman Jr,
10                                                  Attorney for Plaintiff
                                                    ANDRE HUGHES
11

12   Dated: April 7, 2020                           /s/ Gabrielle M. Wirth
                                                    Gabrielle M. Wirth,
13                                                  Attorney for Defendant
                                                    JACOBSON WAREHOUSE COMPANY INC.
14
     IT IS SO ORDERED:
15

16   Dated: April 8, 2020
17

18
19

20

21

22

23

24

25
26

27

28
                                                     [PROPOSED] ORDER TO STIPULATION OF DISMISSAL
                                                                               CASE NO: 2:19-CV-00968-WBS-CKD
     4811-8574-0729\
